department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date u i l dear cc tege eb qp2 genin-110699-02 date this responds to a letter you faxed to of my staff regarding the proper reporting of governmental sec_457 plan distributions after congress’ recent enactment of the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra although this general information letter1 cannot furnish definitive guidance we hope it helps resolve your questions and concerns the first point to note is that egtrra significantly revises the provisions regarding income_tax_withholding upon distributions from eligible governmental sec_457 plans effective beginning on date egtrra subjects these distributions to the sec_3405 provisions that govern income_tax withholdings upon distributions from pensions annuities individual_retirement_arrangements iras and now governmental sec_457 plans by contrast distributions from tax-exempt organizations’ sec_457 plans are still subject_to the wage income_tax_withholding rules of sec_3401 that also governed governmental sec_457 plan distributions before this year since egtrra did not change the withholding laws applicable to nonqualified_deferred_compensation_plans of non-governmental tax-exempt organizations the second major point to note is that sec_3405 and the regulations thereunder provide a separate set of rules for each of three types of distributions eligible rollover distributions non-eligible rollover distributions that are periodic_payments and non-eligible rollover distributions that are not periodic_payments the rules specifically applicable to one type of these distributions should not be applied to another type section dollar_figure of revproc_2001_1 defines an information_letter as a statement issued by the internal_revenue_service that calls attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts this section also provides that an information_letter is advisory only and has no binding effect on the service genin-110699-02 sec_402 of the internal_revenue_code the code defines an eligible_rollover_distribution as any distribution to an employee of any portion of the balance to the employee’s credit in an eligible_retirement_plan such as a qualified_retirement_plan a sec_403 tax-sheltered annuity and now an eligible governmental sec_457 plan except for any substantially_equal_periodic_payments made over the recipient’s lifetime or for at least years any amount that is a required_minimum_distribution rmd described in sec_401 or any hardship_distribution any amount of an eligible_rollover_distribution that is not rolled over into another eligible_retirement_plan or an ira in a direct_rollover is subject_to income_tax_withholding under sec_3405 of the code there is no provision for a participant electing out of the withholding upon an eligible_rollover_distribution with respect to any periodic_payment distribution that does not constitute an eligible_rollover_distribution under these above-described rules sec_3405 subjects it to wage-like withholding under the detailed provisions of sec_3405 unless the recipient files a form w-4p withholding_certificate for pension or annuity payments either claiming additional exemptions thereby reducing the amount withheld or electing out of withholding under sec_3405 with respect to any non-periodic payment distribution that does not constitute an eligible_rollover_distribution sec_3405 subjects it to the income_tax_withholding rules unless the recipient files a form w-4p electing out of withholding under sec_3405 in the past as noted in notice_2000_38 2000_33_irb_174 distributions from any eligible sec_457 plans and the income_tax_withholding thereon were until recently reported on a form_w-2 wage and tax statement issued to the participants concerning your question regarding the proper reporting beginning this year of distributions from an eligible governmental sec_457 plan the internal_revenue_service is currently studying the effect of the egtrra changes and hopes to issue a revised notice soon explaining whether governmental sec_457 plan administrators should continue to report such distributions upon a form_w-2 or should start reporting such distributions this year on a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc2 in your letter you inquired about withholding upon participants’ governmental_plan distributions that exceed their rmd as explained above assuming that the portion exceeding their rmd is an eligible_rollover_distribution the recipients cannot elect out of the withholding by filing a form w-4p although they can elect out of withholding upon the rmd portion of their distribution by filing this form the form w-2g has no applicability to these distributions since it is used only to report certain gambling winnings genin-110699-02 to determine the proper income_tax_withholding upon governmental_plan distributions of participants who elect to receive lump-sum_distributions or periodic_payments you must first determine whether their distributions constitute eligible rollover distributions or non-eligible rollover distributions as explained above and then apply the specific provisions applicable to the appropriate category of distribution finally with respect to participants who receive non-eligible rollover periodic governmental_plan distributions as explained above they are subject_to the detailed sec_3405 withholding provisions unless they file a form w-4p specifying a lower withholding rate or electing out of withholding and these distributions are not subject_to rules applicable to a different type of distribution such as the withholding applicable to an eligible_rollover_distribution we hope the general information supplied in this letter has been helpful if you of my staff at need further assistance please contact sincerely robert d patchell acting branch chief qualified_plans office of the associate chief_counsel tax exempt and government entities
